261 F.2d 594
William E. HARRIS, Plaintiff-Appellant,v.The AMERICAN LEGION and Arthur Wayne Murphy, Defendants-Appellees.
No. 12411.
United States Court of Appeals Seventh Circuit.
Dec. 22, 1958, Rehearing Denied Jan. 12, 1959.

Joseph Kivett and Silas C. Kivett, Jr., Indianapolis, Ind., for appellants.
Ralph B. Gregg, Indianapolis, Ind., for appellee.
Before DUFFY, Chief Judge, and MAJOR and PARKINSON, Circuit Judges.
PER CURIAM.


1
The amended complaint herein is in two paragraphs.  The first is in two counts in each of which libel is charged.  The second paragraph is in one count predicated upon alleged slander.


2
The cause was tried before the Court on the separate issue of jurisdiction under 1332(a)(1), Title 28 U.S.C.A.  The pleadings and record presented no jurisdictional question other than the issue of diversity of citizenship.


3
The District Court held that it was without jurisdiction under 1332(a)(1), and the action must be dismissed as to the American Legion by reason of the fact that while the Legion is a citizen of the United States, it is not a citizen of any state for jurisdictional purposes.  The complaint also was dismissed as to defendant Murphy for the reasons stated in the Court's opinion.


4
We think the District Court's opinion adequately and completely discussed the issue and that the Court reached the correct conclusions of law.  The citation of the trial court's opinion is Harris v. American Legion, D.C., 162 F. Supp. 700.  We adopt said opinion as the opinion of this Court.


5
Affirmed.